TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00044-CV




                                   In re John Mark Quaak




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              The “writ of abuse of discretion” received January 7, 2011 was filed as a petition for

writ of mandamus. The petition is denied. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Filed: February 1, 2011